Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim):
IN THE CLAIMS:

Claim 9. (Currently Amended) The coupling bush according to claim 1, wherein a sealing section of the second valve body is a solid ball .

***Only claim 9 is being amended, all other pending claims are to remain as filed in the response filed on 10/21/2021. Claim 9 is being amended to overcome a typo with the phrase “a solid ball having.” with the word “having” being deleted to overcome a potential claim objection.***

Allowable Subject Matter
Claims 1-16 (16 claims) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Foner (US 10,156,310), Zeiber (US 6,830,059; US 5,937,899), Kungler (US 4,582,295), Shindelar (US 4,373,551), Kunz (DE 102014209278), Gatti (CN 105765287) teaching of various examples of hydraulic couplings comprising at least a coupling housing, a displaceable bush body, a plug space for receiving a hydraulic coupling plug, a supply space (which supplies hydraulic fluid to the coupled coupling plug), a low pressure space (a venting space for relieving pressure), an interior space (the inner space of the coupling), a supply seat valve device (which opens when the coupling plug is coupled to the coupling bush to allow hydraulic fluid to be supplied to the hydraulic plug and closes when it is uncouple to provide a dry-disconnect coupling) and some form of “relief seat valve device” (a pressure relief/vent valve that may be mechanically actuated) similar to applicant’s general invention. In particular, Foner teaches most of the disclosed invention including the use of a tubular “actuatable first valve body” for the pressure relief but fails to disclose that the relief seat valve device has the second actuation which is dependent on the pressure in the interior space and the second valve body as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the hydraulic coupling bush (1) having all the limitations as claimed in claims 1-16 and as shown in at least Fig. 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753